Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00123-CV

                               Richard C. RESPONDEK,
                                       Appellant

                                           v.

                            SANDPIPER APARTMENTS,
                                    Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2019CV01788
                        Honorable Gloria Saldana, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED August 7, 2019.


                                            _________________________________
                                            Sandee Bryan Marion, Chief Justice